Name: COMMISSION REGULATION (EEC) No 2480/93 of 7 September 1993 re-establishing the levying of customs duties on products of category No 16 (order No 40.0160), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  trade policy;  leather and textile industries
 Date Published: nan

 No L 228/28 Official Journal of the European Communities 9 . 9. 93 COMMISSION REGULATION (EEC) No 2480/93 of 7 September 1993 re-establishing the levying of customs duties on products of category No 16 (order No 40.0160), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category No 16 (order No 40.0160), originating in Pakistan, the relevant ceiling amounts to 99 000 pieces ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 12 September 1993 the levying of customs duties, suspended, for 1993, pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, other than (1 000 pieces) 6203 12 00 knitted or crocheted, of wool, of cotton or of 6203 19 10 manmade fibres, excluding ski suits ; 6203 19 30 , , 46203 21 00 men s or boys' tracksuits with lining, with an outer , __ shell of a single identical fabric, of cotton or of  ¢  ¢ man-made fibres6203 23 80 6203 29 18 6211 32 31 6211 33 31 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . 9 . 9 . 93 Official Journal of the European Communities No L 228/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission